 1 JEFFREY G. KNOWLES (State Bar No. 129754)
   JULIA D. GREER (State Bar No. 200479)
 2 LAURA R SEEGAL (State Bar No. 307344)
   COBLENTZ PATCH DUFFY & BASS LLP
 3 One Montgomery Street, Suite 3000
   San Francisco, California 94104-5500
 4 Telephone: (415) 391-4800
   Facsimile: (415) 989-1663
 5 Email: jknowles@cpdb.com
          jgreer@cpdb.com
 6        ef-lrs@cpdb.com

 7 SEAN RIORDAN (State Bar No. 255752)
   ANGÉLICA H. SALCEDA (State Bar No. 296152)
 8 AMERICAN CIVIL LIBERTIES UNION
   FOUNDATION OF NORTHERN CALIFORNIA, INC.
 9 39 Drumm Street
   San Francisco, California 94111
10 Telephone: (415) 621-2493
   Facsimile: (415) 255-8437
11 Email: sriordan@aclunc.org
          asalceda@aclunc.org
12
   Attorneys for Plaintiff J.I.
13

14                               UNITED STATES DISTRICT COURT

15                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

16 J.I., an individual,                                 Case No. 1:18-cv-00363-LJO-SAB

17                  Plaintiff,                          JOINT STIPULATION AND ORDER TO
                                                        CONTINUE BRIEFING AND HEARING
18          v.                                          ON DEFENDANT’S MOTION TO
                                                        TRANSFER TO THE WESTERN
19 UNITED STATES OF AMERICA,                            DISTRICT OF TEXAS

20                  Defendant.

21

22

23          Plaintiff J.I. and defendant the United States are cognizant that, as detailed below, they
24 have requested several continuances on the briefing and hearing of the United States’ Motion to

25 Transfer this action to the United States District Court for the Western District of Texas in order to

26 engage in settlement discussions. Despite what may appear to be slow progress, however, the
27 parties have been diligent in pursuing resolution. The parties have exchanged several settlement

28 offers and counter-offers. Discussions have resulted in each party moving materially from their

                                                                                      1:18-cv-00363-LJO-SAB
                                      JOINT STIPULATION AND ORDER
 1 original positions, and the parties believe that there is a reasonably high chance that they will be

 2 able to find a resolution to this litigation within the next ten days and file a notice to the Court

 3 pursuant to Local Rule 160. These discussions would be aided by an additional, short continuance

 4 of the deadline for the United States to file its reply in support of the motion to transfer the case.

 5 The parties anticipate that this will be the last continuance of this nature that they will request.

 6 Accordingly, the parties jointly stipulate as follows and respectfully request that the Court adopt

 7 the schedule proposed below.

 8          Hearing on the United States’ motion to transfer (ECF 32) is continued to October 22,

 9 2018, at 8:30 a.m.

10          The United States’ reply in support of its motion to transfer shall be filed on or before

11 October 15, 2018.

12          This continuance is made without prejudice to either party’s position on the pending

13 motion to transfer.

14 RELEVANT PROCEDURAL HISTORY:

15          On July 27, 2018, the United States filed a motion to transfer this action to the United

16 States District Court for the Western District of Texas. ECF 32.

17          On August 7, 2018, the Court stayed the limited discovery underway until the motion to

18 transfer was resolved. ECF 39.

19          On August 13, 2018, plaintiff J.I. filed an opposition to the motion to transfer. ECF 40.

20          On August 20, 2018, the Court approved the parties’ stipulation to continue the deadline

21 for the United States to file a reply in support of the motion to transfer to September 13, 2018, and

22 the hearing on that motion until September 20, 2018, at 8:30 a.m., so the parties could discuss the

23 possibility of a negotiated resolution to this litigation.

24          On September 14, 2018, the Court approved the parties’ stipulation to continue the

25 deadline for the United States to file a reply in support of the motion to transfer to September 20,

26 2018, and the hearing on that motion until September 27, 2018, at 8:30 a.m., so the parties could
27 continue to discuss the possibility of a negotiated resolution.

28          On September 21, 2018, the Court approved the parties’ stipulation to continue the

                                                        2                              1:18-cv-00363-LJO-SAB
                                       JOINT STIPULATION AND ORDER
 1 deadline for the United States to file a reply in support of the motion to transfer to October 4,

 2 2018, and the hearing on that motion until October 11, 2018, at 8:30 a.m., so the parties could

 3 continue to discuss the possibility of a negotiated resolution.

 4 STIPULATION:

 5          As noted above, parties jointly stipulate as follows and respectfully request that the Court

 6 continue the hearing on the United States’ motion to transfer (ECF 32) to October 22, 2018, at

 7 8:30 a.m.; the filing deadline for the United States’ reply in support of its motion to transfer to on

 8 or before October 15, 2018; and that this continuance be made without prejudice to either party’s

 9 position on the pending motion to transfer.

10
     DATED: October 3, 2018                     COBLENTZ PATCH DUFFY & BASS LLP
11

12

13                                              By:          /s/ Jeffrey G. Knowles
                                                      Jeffrey G. Knowles
14                                                    Attorneys for Plaintiff J.I.
15
     DATED: October 3, 2018                     McGREGOR W. SCOTT
16                                              United States Attorney
17

18                                                          /s/ Philip A. Scarborough (as authorized on
                                                By:     October 3, 2018)
19                                                    PHILIP A. SCARBOROUGH
                                                      Assistant United States Attorney
20

21

22

23

24

25

26
27

28

                                                       3                              1:18-cv-00363-LJO-SAB
                                      JOINT STIPULATION AND ORDER
 1                                                ORDER

 2          The parties have jointly stipulated to continue the briefing schedule on the United States’
 3 motion to transfer this case to the United States District Court for the Western District of Texas

 4 (ECF 32) so they can continue settlement discussions. Good cause for the requested extension

 5 appears to exist. Accordingly, the hearing on the motion to transfer (ECF 32) is continued to

 6 October 22, 2018, at 8:30 a.m. The United States’ reply in support of its motion is due on October

 7 15, 2018. This continuance shall be without prejudice to either party’s position with respect to the

 8
   motion to transfer. If the parties reach a negotiated resolution, they shall immediately file a notice
 9
   to the Court pursuant to Local Rule 160.
10

11 IT IS SO ORDERED.

12
       Dated: October 9, 2018                              /s/ Lawrence J. O’Neill _____
13                                                UNITED STATES CHIEF DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       4                             1:18-cv-00363-LJO-SAB
                                      JOINT STIPULATION AND ORDER
